OPINION — AG — ** VEHICLE — MILITARY PERSONNEL — PURCHASE OF TAG ** FEDERAL STATUTES WOULD BE BINDING UPON THE AUTHORITIES OF THIS STATE, AND THAT WHEN A SOLDIER OR OTHER MEMBER OF THE ARMED FORCES OF THE UNITED STATES IS TRANSFERRED TO THE STATE OF OKLAHOMA AND IS TEMPORARILY STATIONED IN THIS STATE, THAT THE MOTOR VEHICLE OWNED BY HIM AND USED PERSONALLY AS DISTINGUISHED FROM BUSINESS, AND WHICH BEARS A CURRENT LICENSE TAG FROM THE STATE OF HIS DOMICILE, WOULD 'NOT' BE REQUIRED TO BE REREGISTERED IN THE STATE OF OKLAHOMA DURING HIS TEMPORARY RESIDENCE HERE, PROVIDED THAT HE HAD PAID THE FEES REQUIRED BY THE STATE IN WHICH HE IS DOMICILED. (REGISTRATION, VEHICLES MOTOR VEHICLE TAG, PURCHASE, EXEMPTIONS) CITE: 47 Ohio St. 22.2 [47-22.2], 47 Ohio St. 22.5A [47-22.5A] 50 U.S.C.A. 573, 50 U.S.C.A. 574 (J. WALKER FIELD)